         Case 4:19-cv-40095-TSH Document 88 Filed 07/10/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


 HUDSON-RPM DISTRIBUTORS, INC.,

        Plaintiff,

                  v.

 BOWDITCH & DEWEY, LLP,                              Civil Action
 DAVID P. GROSSI, and                                No. 4:19-cv-40095-TSH
 TERRENCE J. BRIGGS,

        Defendants/Third-Party Plaintiffs,

                  v.

 MARCUM, LLP,

        Third-Party Defendant,

                  and

 LITTLER MENDELSON, P.C.,

        Movant/Respondent.


                                             ORDER

                                        July 10, 2020

Hennessy, M.J.,

       For the reasons stated at the hearing held on July 9, 2020 [Dkt. No. 86], Bowditch &

Dewey, LLP’s (“Bowditch”) Motion to Compel Supplemental Answers to Initial Disclosures and

Interrogatories from Hudson-RPM Distributors LLC (“Hudson”) [Dkt. No. 36] is DENIED;

Hudson’s Motion to Compel Initial Disclosures from Bowditch [Dkt. No. 43] is GRANTED;

Bowditch’s Motion to Compel A Privilege Log from Hudson [Dkt. No. 78] is GRANTED IN

PART and DENIED IN PART; Bowditch’s Motion to Strike Hudson’s Responses to Bowditch’s

                                               1
         Case 4:19-cv-40095-TSH Document 88 Filed 07/10/20 Page 2 of 5




Requests for Admission [Dkt. No. 81] is GRANTED IN PART and DENIED IN PART;

Bowditch’s Motion for Leave to File Amended Third-Party Complaint [Dkt. No. 57] is

GRANTED; Bowditch’s Motion to Compel Production of Pre-Assessment Legal Invoices from

Littler Mendelson, P.C. (“Littler Mendelson”) [Dkt. No. 55] is DENIED AS MOOT; Littler

Mendelson’s Motion to Stay Production of Its Pre-Assessment Legal Invoices [Dkt. No. 59] is

DENIED.

      (1) Bowditch’s Motion to Compel Supplemental Answers to Initial Disclosures and

          Interrogatories from Hudson [Dkt. No. 36] is DENIED.

      (2) Hudson’s Motion to Compel Initial Disclosures from Bowditch [Dkt. No. 43] is

          GRANTED. By close of business July 13, 2020, Bowditch is to produce all insurance

          agreements and/or policies under which an insurance business may be liable to satisfy

          all or part of a possible judgment in the action or to indemnify or reimburse for

          payments made to satisfy the judgment, consistent with Fed. R. Civ. P. 26(a)(1)(iv).

      (3) Bowditch’s Motion to Compel A Privilege Log from Hudson [Dkt. No. 78] is

          GRANTED IN PART and DENIED IN PART. Bowditch’s Motion is GRANTED

          as to Document Request Nos. 26-27. Bowditch’s Motion is DENIED as to Document

          Request Nos. 41-42. The court finds that Bowditch’s request for “engagement letters,

          contracts, correspondence, letters, emails, memos, reports, and other documents”

          which do not concern partial or full withdrawal liability need not be produced because

          such documents are irrelevant and outside the scope of Fed. R. Civ. P. 26(b)(1). By

          close of business July 23, 2020, Hudson is to produce a privilege log identifying any

          documents responsive to Bowditch’s Document Request Nos. 26-27 that it is




                                              2
 Case 4:19-cv-40095-TSH Document 88 Filed 07/10/20 Page 3 of 5




   withholding on the grounds of an asserted privilege. The privilege log shall comply

   with the Federal Rules of Civil Procedure and the Local Rules.

(4) Bowditch’s Motion to Strike Hudson’s Responses to Bowditch’s Requests for

   Admission [Dkt. No. 81] is GRANTED IN PART and DENIED IN PART:

      a. For Bowditch’s Request for Admission No. 1, the following portion of

          Hudson’s response is stricken: “, and Defendants were well aware or should

          have been well aware in 2014 that Hudson-RPM was relying on that

          spreadsheet to track its workforce and the potential for a partial withdrawal”

      b. For Bowditch’s Requests for Admission Nos. 6, 11, 16, and 21, the following

          portions of Hudson’s responses are stricken: “and Defendants were well aware

          or should have been well aware in [2015, 2016, 2017, 2018] that Hudson-RPM

          was relying on the spreadsheet sent to Defendants for their review”

      c. For Bowditch’s Requests for Admission Nos. 2, 12, 17, and 22, the following

          portions of Hudson’s responses are stricken: “To the extent, the statutory

          method for calculating a partial withdrawal, as set forth in the ERISA statute,

          changed, Hudson-RPM reasonably expected that Defendants would advise it of

          any change.” and “and Defendants were well aware or should have been well

          aware in [2014, 2016, 2017, 2018] that Hudson-RPM was relying on the

          formula and tracking method set forth in the spreadsheet sent to Defendants in

          2013 for Defendants’ review”

      d. For Bowditch’s Request for Admission No. 7, the following portions of

          Hudson’s response are stricken: “To the extent, the statutory method for

          calculating a partial withdrawal, as set forth in the ERISA statute, changed,



                                        3
  Case 4:19-cv-40095-TSH Document 88 Filed 07/10/20 Page 4 of 5




          Hudson-RPM reasonably expected that Defendants would advise it of any

          change.” and “and Defendants were well aware in 2015 that Hudson-RPM was

          relying on the formula and tracking method set forth in the spreadsheet sent to

          Defendants in 2013 for Defendants’ review”

       e. No other portions of Hudson’s Responses to Bowditch’s First Request for

          Admission are stricken.

       f. With Bowditch’s consent, Hudson is to re-serve its Responses to Bowditch’s

          First Request for Admission so that its responses are consistent with this order.

(5) Bowditch’s Motion for Leave to File Amended Third-Party Complaint [Dkt. No. 57]

   is GRANTED.

(6) Bowditch’s Motion to Compel Production of Pre-Assessment Legal Invoices from

   Littler Mendelson [Dkt. No. 55] is DENIED AS MOOT. Because Bowditch’s Motion

   for Leave to File Amended Third-Party Complaint is granted, Littler Mendelson will

   be added as a third-party defendant to this litigation mooting Bowditch’s Fed. R. Civ.

   P. 45 subpoena to Littler Mendelson.

(7) Littler Mendelson’s Motion to Stay Production of Its Pre-Assessment Legal Invoices

   [Dkt. No. 59] is DENIED for the reasons stated at the hearing. Once added as a third-

   party defendant to this litigation, Bowditch may serve discovery requests as permitted

   by the Federal Rules of Civil Procedure and the Local Rules. This order does not

   preclude any party from raising objections or claims of privilege to future discovery

   requests.




                                        4
         Case 4:19-cv-40095-TSH Document 88 Filed 07/10/20 Page 5 of 5




                                      CONCLUSION

       For the reasons stated in detail at the hearing held on July 9, 2020, Bowditch & Dewey,

LLP’s Motion to Compel Supplemental Answers to Initial Disclosures and Interrogatories from

Hudson-RPM Distributors LLC is DENIED; Hudson-RPM Distributors LLC’s Motion to Compel

Initial Disclosures from Bowditch & Dewey, LLP is GRANTED; Bowditch & Dewey, LLP’s

Motion to Compel A Privilege Log from Hudson-RPM Distributors LLC is GRANTED IN PART

and DENIED IN PART consistent with this order; Bowditch & Dewey, LLP’s Motion to Strike

Hudson-RPM Distributors LLC’s Responses to Bowditch & Dewey, LLP’s Requests for

Admission is GRANTED IN PART and DENIED IN PART consistent with this order; Bowditch

& Dewey, LLP’s Motion for Leave to File Amended Third-Party Complaint is GRANTED;

Bowditch’s Motion to Compel Production of Pre-Assessment Legal Invoices from Littler

Mendelson, P.C. is DENIED AS MOOT; Littler Mendelson, P.C.’s Motion to Stay Production of

Its Pre-Assessment Legal Invoices is DENIED.



                                                   /s/ David H. Hennessy
                                                   David H. Hennessy
                                                   U.S. Magistrate Judge




                                               5
